DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 01/07/2021 and 06/22/2021 have been considered by the Examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: 
The abstract is longer than 150 words in length.  
Page 9, line 3: “individual light sources 33” appears to be the wrong reference character, as 33 is not included in the specification.  Individual light sources previously had reference character “22” in the specification.  Please make appropriate corrections.
Page 13, line 20: “an interest area selection module 81” needs to be changed to “an interest area selection 82”.  Please change reference character “81” to reference character “82”.   
Appropriate correction is required.

Claim Objections
Claims 1-22 objected to because of the following informalities:  
Reference numbers for components are included in claims.  Reference numbers should be removed.  
Claim 2 objected to because of the following informalities:
Lines 3-4: “of which the light on and off and the light intensity are individually controllable” needs to be revised.  The Examiner suggests a potential revision of “the light intensity, including whether the light is on or off, is individually controllable”.  The Examiner notes that this is just an example.
Claim 3 objected to because of the following informalities:
Lines 2-3: “of which the light on and off and the light intensity are controllable” needs to be revised.  The Examiner suggests a potential revision of “the light intensity, including whether the light is on or off, is individually controllable”.  The Examiner notes that this is just an example.
Claim 10 objected to because of the following informalities:
Line 14: “emit lights” should be changed to “emit light”.
Claim 17 objected to because of the following informalities:
Line 3: “convert to the image” should be changed to “convert the image”.  Please remove “to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the human body" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “power supply for the constituent elements of the apparatus” renders claim 1 indefinite.  It is unclear to the Examiner which elements are actually considered as “constituent elements”.  Is power being supplied to the optical cable and optical fiber?
Claim 2 recites the limitation "a light source body" in line 2, whereas a light source body was already introduced in a claim that claim 2 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different light source body.  Consider changing to “the light source body”.
Claim 3 recites the limitation "a light source body" in line 2, whereas a light source body was already introduced in a claim that claim 3 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different light source body.  Consider changing to “the light source body”.
Claim 3 recites the limitation "one or a plurality of light condensers" in line 3, whereas a light condenser was already introduced in a claim that claim 3 depends from (claim 1, line 3).  It is unclear whether applicant intended to claim the same or a different light condenser.  Consider changing to “the one or a plurality of light condensers”.
The limitation “an inside surface” renders claim 4 (lines 2-3) indefinite.  It is unclear what the inside surface is in reference to.  Is it the inside surface of a condenser?
Claim 5 recites the limitation "the cancer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a cancer" in line 2, whereas cancer was already introduced in claim 5 (line 2).  It is unclear whether applicant intended to claim the same or a different cancer.  Consider changing to “the cancer”.
Claim 8 recites the limitation "an image" in line 6, whereas an internal image was already introduced in a claim that claim 8 depends from (claim 1, line 10).  It is unclear whether applicant intended to claim the same or a different image.  Consider changing to “the image”.
The limitation “at the front” renders claim 8 (lines 6-7) indefinite.  It is unclear to the Examiner what “at the front” is in reference to.  At the front of what exactly?
The limitation “the lens of probe is an endoscope” renders claim 9 (line 2) indefinite.  It is unclear to the Examiner how the lens itself is an endoscope.  The Examiner would consider that the endoscope must also include an image sensor, not just the lens.
Claim 10 recites the limitation "an image" in line 3, whereas an internal image was already introduced in a claim that claim 10 depends from (claim 1, line 10).  It is unclear whether applicant intended to claim the same or a different image.  Consider changing to “the image”.
Claim 10 recites the limitation "image data" in line 4, whereas image data was already introduced in a claim that claim 10 depends from (claim 1, line 12).  It is unclear whether applicant intended to claim the same or a different image data.  Consider changing to “the image data”.
Claim 11 recites the limitation "image data" in line 3, whereas image data was already introduced in a claim that claim 10 depends from (claim 1, line 12).  It is unclear whether applicant intended to claim the same or a different image data.  Consider changing to “the image data”.
Claim 11 recites the limitation "a target area" in line 8, whereas target area was already introduced in a claim that claim 11 depends from (claim 10, line 8).  It is unclear whether applicant intended to claim the same or a different target area.  Consider changing to “the target area”.
Claim 18 recites the limitation "image data" in line 3, whereas image data was already introduced in a claim that claim 18 depends from (claim 1, line 12).  It is unclear whether applicant intended to claim the same or a different image data.  Consider changing to “the image data”.
Claim 18 recites the limitation "a target area" in line 7, whereas target area was already introduced in a claim that claim 18 depends from (claim 17, line 7).  It is unclear whether applicant intended to claim the same or a different target area.  Consider changing to “the target area”.
Claim 20 recites the limitation "individual light sources" in line 3, whereas individual light sources were already introduced in a claim that claim 20 depends from (claim 17).  It is unclear whether applicant intended to claim the same or different individual light sources.  Consider changing to “the individual light sources”.
Claim 21 recites the limitation "individual light sources" in line 2, whereas individual light sources were already introduced in a claim that claim 21 depends from (claim 17).  It is unclear whether applicant intended to claim the same or different individual light sources.  Consider changing to “the individual light sources”.
*Note: All remaining claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 5 includes a positive recitation of living tissue with the limitations “the cancer” and “a cancer or tumor” in line 2.  
The rejection directed to or encompassing a human organism can be overcome by functionally claiming the rejected limitation.  For example, the limitation in claim 5 could be re-written as “configured to treat a cancer or tumor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Erikawa (U.S PGPub No. 2011/0118547).

Regarding claim 1, Erikawa teaches (Figures 1 and 2, elements 100, LD3) a photodynamic therapy apparatus for local targeting in cancer treatment (paragraph [0009] – possible to perform photodynamic therapy in a high efficiency; paragraph [0032]), the apparatus comprising: (Figure 1, elements 41, 49) a light supply device (paragraphs [0031]-[0032] – the light source device has a plurality of laser light sources; [0034]) comprising: (Figure 1, elements 41 – light source device, i.e., light source body, LD1, LD2, LD3) a light source body (paragraph [0032]); (Figure 1, elements LD1-LD3, 36A-36C, 25A) a light condenser installed to correspond to the light source body to condense a light irradiated from the light source body (paragraph [0037] – The laser light emitted from the laser light sources LD1 to LD3 are respectively input to optical fibers 36A, 36B, 36C by condensing lenses (not shown) and then transmitted to the connector unit 25A); and (Figure 1, elements 36A-36C) an optical fiber connected to the light condenser to receive the condensed light through one end thereof and allow the condensed light to exit through the other end thereof (paragraph [0037]); (Figure 1, elements 55A-55C) an optical cable configured to extend the optical fiber to the outside of the light supply device (paragraphs [0037]-[0038]); (Figures 1 and 2, element 35 – endoscope leading end portion, i.e., probe, 37A-37C, 21, 38) a probe connected to the optical cable to allow the condensed light to exit and receive an internal image of the human body (paragraph [0029] – the endoscope leading end portion 35 is provided with irradiation windows 37A, 37B, 37C through which light is applied to an area to be observed and the imaging device 21, which obtains image information of the area to be observed through an observation window 38); (Figure 1, elements 21, 38, 59, 61, 63, 25B, 43) an image supply device comprising an image sensor configured to receive the image input from the probe to convert the input image to image data (paragraph [0029] – imaging device 21 obtains image information of the area to be observed through an observation window 38, paragraph [0047] – An image signal of the captured image output from the imaging device 21 is transmitted to an A/D converter 61 through a scope cable 59 and is then converted into a digital signal.  The converted signal is input to an image processing section 63 of the processor 43 through the connector unit 25B); (Figures 1 and 2, element 15) a monitor configured to receive the converted image data from the image supply device to display the image data (paragraph [0027] – display device 15 that displays image information and the like, paragraph [0031]); (Figures 1 and 2, element 17 – input selection, i.e., input device) an input device configured to receive selection information (paragraph [0027], [0031]); and (Figures 1 and 2, elements 43 and 65) a controller configured to process the image data from the image supply device to allow an input value of the input device to be contained in the image data and configured to control the light supply device and regulate signal transmission and power supply for the constituent elements of the apparatus (paragraph [0031] – The processor 43 performs the image processing for the imaging signal transmitted from the endoscope 11 and generates and supplies an image for display to the display device 15, based on instructions from the operation part 23 of the endoscope 11 and/or the input section 17; paragraph [0047] – the control section generates an endoscope observation image based on the captured image signal and various information and displays the endoscope observation image on the display device).
Therefore, claim 1 is unpatentable over Erikawa.

Regarding claim 2, Erikawa teaches the photodynamic therapy apparatus for local targeting of claim 1, wherein the light supply device comprises: (Figure 1, elements 41 – light source device, i.e., light source body, LD1, LD2, LD3) a light source body having a plurality of individual light sources (paragraph [0032]), (Figure 1, elements 49, LD1, LD2, LD3) of which the light on and off and the light intensity are individually controllable (paragraph [0034] – A light source control section 49 controls the light from the laser light sources LD1 to LD3 individually); (Figure 1, elements LD1-LD3, 36A-36C, 25A) a plurality of light condensers installed to correspond to the plurality of individual light sources of the light source body to condense lights irradiated from the individual light sources, respectively (paragraph [0037] – The laser light emitted from the laser light sources LD1 to LD3 are respectively input to optical fibers 36A, 36B, 36C by condensing lenses (not shown) and then transmitted to the connector unit 25A); and (Figure 1, elements 36A-36C) a plurality of optical fibers individually connected to the plurality of light condensers to receive the condensed lights through one ends thereof and allow the condensed lights to exit through the other ends thereof (paragraph [0037]), and (Figure 1, elements 55A-55C; Figure 10, elements 36B, 36C, 36D, 51, 55D) wherein the optical cable bundles the plurality of optical fibers into one bundle and extends the bundled optical fibers to the outside of the light supply device (paragraphs [0037]-[0038], [0073]).  
Therefore, claim 2 is unpatentable over Erikawa.

Regarding claim 3, Erikawa teaches the photodynamic therapy apparatus for local targeting of claim 1, wherein the light supply device comprises: (Figure 1, elements 41 – light source device, i.e., light source body, 49, LD1, LD2, LD3) a light source body, of which the light on and off and the light intensity are controllable (paragraph [0032], paragraph [0034] – A light source control section 49 controls the light from the laser light sources LD1 to LD3 individually); (Figure 1, elements LD1-LD3, 36A-36C, 25A) one or a plurality of light condensers installed to correspond to the light source body to condense lights irradiated from the light source body, respectively (paragraph [0037] – The laser light emitted from the laser light sources LD1 to LD3 are respectively input to optical fibers 36A, 36B, 36C by condensing lenses (not shown) and then transmitted to the connector unit 25A); (Figure 1, elements 36A-36C) an entrance light optical fiber individually connected to each of the light condensers to receive the condensed light through one end thereof and allow the condensed light to exit through the other end thereof (paragraph [0037]); (Figures 1, 2, and 14, elements LD1, LD2, 51 and 53A/53 – coupler, e.g., coupler, 58) a light switch configured to receive the light from the entrance light optical fiber to divide the light into a plurality of lights and allow the divided lights to exit, the divided lights being individually regulated by the light switch (paragraphs [0085]-[0086] – The light output from the laser light sources LD2, LD3 are combined by the combiner 51, divided into a plurality of light paths by a coupler 53 and then emitted through the light deflection/diffusion members 58); and (Figure 1, elements 55A-55C) a plurality of exit light optical fibers configured to receive the lights exiting from the light switch through one ends thereof to allow the lights to exit through the other ends thereof (paragraphs [0037]-[0038]), and (Figure 1, elements 55A-55C; Figure 10, elements 36B, 36C, 36D, 51, 55D) wherein the optical cable bundles the plurality of optical fibers into one bundle and extends the bundled optical fibers to the outside of the light supply device (paragraphs [0037]-[0038], [0073]).
Therefore, claim 3 is unpatentable over Erikawa.

Regarding claim 4, Erikawa teaches the photodynamic therapy apparatus for local targeting of claim 1, wherein (Figure 1, elements LD1-LD3, 36A-36C, 25A) the light condenser of the light supply device is configured such that an inside surface is formed to be a reflection surface to condense a light to an end of the optical fiber or a condensing lens is used to condense a light to an end of the optical fiber (paragraph [0037] – The laser light emitted from the laser light sources LD1 to LD3 are respectively input to optical fibers 36A, 36B, 36C by condensing lenses (not shown) and then transmitted to the connector unit 25A).
Therefore, claim 4 is unpatentable over Erikawa.

Regarding claim 5, Erikawa teaches the photodynamic therapy apparatus for local targeting of claim 1, wherein the cancer is a target of treatment and is a cancer or tumor to which local treatment is applicable due to a small-sized lesion site (paragraphs [0032]-[0033] – treats a tumor such as cancer).
Therefore, claim 5 is unpatentable over Erikawa.

Regarding claim 8, Erikawa teaches the photodynamic therapy apparatus for local targeting of claim 2, wherein the probe comprises: (Figure 2, element 23 – operation part, i.e., body) a body connected to the optical cable to be fixed by an external device or an operator (paragraph [0028] – the endoscope has an operation part with which an operation of bending the leading end of the endoscope insertion part 19 and an observation operation are performed); (Figure 2, element 19) an insertion tube protruding from the front end of the body to have a rod shape to be inserted into the human body (paragraph [0028]), and (Figures 1 and 2, elements 35, 37A, 37B, 37C, 38) having a light exit surface at the end, through which the condensed lights through the plurality of optical fibers exit individually (paragraph [0029] – the endoscope leading end portion 35 is provided with irradiation windows 37A, 37B, 37C through which light is applied to an area to be observed); and (Figure 1, element 38 – observation window, i.e., lens) a lens installed in the light exit surface of the insertion tube to receive an image at the front (paragraph [0029] – the imaging device obtains image information of the area to be observed through an observation window., [0030]).
Therefore, claim 8 is unpatentable over Erikawa.

Regarding claim 9, Erikawa teaches the photodynamic therapy apparatus for local targeting of claim 8, wherein (Figures 1 and 2, element 11 – endoscope) the lens of the probe is an endoscope (paragraphs [0027]-[0028]).
Therefore, claim 9 is unpatentable over Erikawa.

Regarding claim 16, Erikawa teaches (Figure 1, Figure 3) a control method for the photodynamic therapy apparatus for local targeting of claim 1 (paragraph [0049]), wherein (Figure 1, element 49; Figure 3) the target area, which corresponds to a tissue to be treated, is defined and treated by controlling power transmitted to each of the plurality of individual light sources through image analysis of tissue surface (paragraphs [0049]-[0052]).
Therefore, claim 16 is unpatentable over Erikawa.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Erikawa (U.S PGPub No. 2011/0118547) in view of Hashimoto, et al. (JP H08103508) (cited on IDS) (references are made to English translation attached).
Regarding claims 6 and 7, Erikawa teaches the photodynamic therapy apparatus for local targeting of claim 2, wherein (Figure 1, elements 41, LD1, LD2, LD3) in the light source body of the light supply device, light sources are installed at equal intervals in a support (paragraph [0032]).  Erikawa does not explicitly teach the limitation of instant claim 6, that is wherein the individual light sources are arranged in a lattice arrangement, an arrangement of triangles, or a concentric arrangement in which a plurality of circles are arranged concentrically.  Erikawa also does not explicitly teach the limitation of instant claim 7, that is wherein the individual light sources have any one or two types selected from a laser diode (LD), an injection laser diode (ILD), and a light-emitting diode (LED).
Hashimoto teaches a cancer treatment device used for the treatment of cancer and tumors, and more specifically, for example, cancers and tumors that have arisen in sites and organs where resection surgery is considerably difficult (page 2, lines 2-9).  Hashimoto teaches (Figure 1, elements 50, 52, 54) a number of light-emitting diodes are arranged on a board with a drive switch arranged on it (page 1, lines 28-31).  Hashimoto teaches (Figure 1, elements 12, 52, 58) that pulse light is emitted from a number of the light-emitting diodes simultaneously and is condensed by a condenser, and incidence as activated light to an optical fiber to be inserted into a body is carried out (page 1, lines 32-35).  Hashimoto teaches (Figure 1, elements 50 and 52) that a large number of light emitting diodes are arranged on the substrate (page 10, lines 30-31).  Hashimoto teaches (Figure 2) that the light emitting diodes are arranged and connected so as to form a plurality of light emitting diode rows in each of which a plurality of light emitting diodes are arranged in series (page 10, line 32 – page 11, line 1).  Hashimoto also teaches (Figure 6, elements 60a, 60b, …, 60n) a light source portion including a plurality of light emitting units that are arranged in a lattice arrangement (see Figure below) (page 11, lines 16-31).

    PNG
    media_image1.png
    235
    225
    media_image1.png
    Greyscale

Figure 5 of Hashimoto
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the lattice arrangement of light sources in Hashimoto’s photodynamic therapy device into Erikawa’s photodynamic therapy device because this can lead to lower cost and man-hours when manufacturing these therapeutic devices (see page 10, lines 15-20 of Hashimoto).  One of ordinary skill in the art would have desired to use light-emitting diodes for their size and ability to placed compactly together in an arrangement with several other LEDs.  One of ordinary skill in the art would have been motivated to combine the teachings of Erikawa and Hashimoto because of their similarity in treating cancers with photodynamic therapy. 
Therefore, claims 6 and 7 are unpatentable over Erikawa and Hashimoto, et al.

Claims 10-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Erikawa (U.S PGPub No. 2011/0118547) in view of Weir, et al. (U.S PGPub No. 2008/0226029).
Regarding claim 10, Erikawa teaches the photodynamic therapy apparatus for local targeting of claim 2, wherein the controller comprises: (Figure 1, elements 21 and 63) an image data module configured to receive an image in a lighting state to allow the image sensor to convert the image to image data (paragraph [0047] – The image processing section performs various processing for the captured image signal, which is output from the imaging device and converted into the digital signal, such as white balance correction, gamma correction, outline emphasis, and color correction); (Figure 1, element 65 – control section, i.e., interest area selection) an interest area selection module configured to output the image data, converted from the image in the lighting state, to a monitor (paragraph [0047] – the control section generates an endoscope observation image based on the captured image signal and various information and displays the endoscope observation image on the display device), and (Figure 1, element 49) a local light irradiation module configured to select individual light sources (paragraph [0049]), which are to irradiate the set target area with light, and supply power to the selected individual light sources to emit lights (paragraph [0049]).  Erikawa does not teach the limitations of instant claim 10, that is allow the input device to select an interest area that is suspected, and apply the interest area to the image data; a target area setting module configured to set the interest area as a target area to be irradiated with light; a light irradiation region setting module configured to check light irradiation regions of the individual light sources through the light exit surface of the probe.
Weir teaches a medical device that includes a radiation source assembly having at least two radiation sources, where one or more of the radiation sources is adapted to generate an imaging beam for use in visualization of a scene and one or more of the radiation sources is adapted to generate a therapeutic beam for treatment of a medical condition (title, abstract).  Weir teaches (Figures 10-14) various exemplary images and treatment regions (paragraph [0038]).  Weir teaches (Figure 10, elements 91, 110, 111) that an image of the scene is displayed on a geometry display device and a controller generates a cursor illustrating where the treatment beam will be emitted (paragraph [0038]).  Weir teaches that the aiming beam may be enabled to confirm the point of treatment before enabling the treatment beam (paragraph [0038]).  Weir teaches (Figures 10-15) that all of these functions may be provided in a single multifunction device, such as a touch screen panel, which can accept user input as well as display data of geometric and value types (paragraph [0045]).  Weir teaches that an aiming beam, managed in the same way as the therapeutic beam though at lower power and in a visible wavelength, may help ensure that the treatment is applied where the user intends (paragraph [0025]).  Weir explains how pushbuttons, keyboards, joystick, trackball, or multi-axis devices may be used for specifying geometry inputs (paragraph [0045]).  Weir teaches (Figure 9, element 69) that the teachings of this invention can be implemented in an endoscope (paragraph [0037]).  Weir explains that the invention can be applied to the laser therapy area of photodynamic therapy (PDT) (paragraph [0050]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the input device characteristics of Weir’s photodynamic therapy system into Erikawa’s photodynamic therapy system in order to allow user control of the therapeutic laser beam and to ensure that the treatment is applied where the user intends.  One of ordinary skill in the art would have recognized that Weir’s input devices could be easily integrated into Erikawa’s system, which already includes an input section and display device.  One of ordinary skill in the art would have recognized that the processor of Erikawa’s system performs the image processing for the imaging signal transmitted from the endoscope and generates and supplies an image for the display device, based on instructions from the operation part of the endoscope and/or the input section (paragraph [0031] of Erikawa).  One of ordinary skill in the art would have desired more options for instructions to implement via the input section and would have therefore been motivated to implement the teachings of Weir.  
Therefore, claim 10 is unpatentable over Erikawa and Weir, et al.

Regarding claim 11, Erikawa, in view of Weir, renders obvious the photodynamic therapy apparatus for local targeting of claim 10, as indicated hereinabove.  Erikawa further teaches the limitation of claim 11, that is wherein (Figure 1, element 57; Figure 3, element S3; Figure 4) the image data module further performs a process of receiving a fluorescent image in a dark state to allow the image sensor to convert the fluorescent image to image data (paragraph [0042], paragraph [0050] – it is checked using fluorescence detection by PDD, as to whether or not there is a lesion part; paragraphs [0053]-[0054]), wherein (Figure 1, element 57) a fluorescent area setting module automatically sets a fluorescent area with predetermined brightness or higher from the image data converted from the image in the dark state (paragraphs [0037], [0040], [0042]).  Erikawa does not teach the limitation of instant claim 11, that is wherein the target area setting module overlaps images, to which the interest area and the fluorescent area are applied, to set an overlapping area as a target area.
	Weir teaches that a source may provide a diagnostic beam, wherein a diagnostic beam refers to radiation selected for analysis or detection of a disease or other medical condition including, for example, to visualize the presence of (or to activate) a diagnostic marker (paragraph [0024]).  Weir explains that the diagnostic marker could be naturally occurring (e.g., auto or self fluorescence) or introduced as part of the diagnostic procedure (e.g., fluorescent dyes) (paragraph [0024]).  Weir teaches that a treatment region may be automatically recognized using the presence of fluorescence or other marker (paragraph [0047]).  Weir teaches that system can automatically identify a region to be treated by observing, for example, a spectral signature of the fluorescent material (paragraph [0047]).  Weir teaches that the user may then confirm the treatment region and then authorize treatment to proceed (paragraph [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the characteristics of the target area setting module of Weir’s photodynamic therapy system into Erikawa’s photodynamic therapy system in order to better select and mark a disease/lesion region to be irradiated by therapeutic laser light.  One of ordinary skill in the art would have recognized that both Erikawa and Weir discuss the use of fluorescence to image diseased areas of the patient and would have desired to use the fluorescence to help confirm the treatment region (i.e., overlapping interest area and fluorescent area; see paragraph [0047] of Weir).
Therefore, claim 11 is unpatentable over Erikawa and Weir, et al.

Regarding claim 12, Erikawa, in view of Weir, renders obvious the photodynamic therapy apparatus for local targeting of claim 10, as indicated hereinabove.  Erikawa also teaches the limitation of instant claim 12, that is wherein (Figure 1, element 49; Figure 3) the local light irradiation module sets individual light sources, which are to be supplied with power, based on whether the center of a light irradiation region of an individual light source is included in the target area (paragraphs [0049]-[0052] – after the laser light for PDT is aimed at the lesion part, the laser light source LD3 is driven to emit the laser light for PDT toward the lesion part through the irradiation windows).
	Therefore, claim 12 is unpatentable over Erikawa and Weir, et al.

Regarding claim 13, Erikawa, in view of Weir, renders obvious the photodynamic therapy apparatus for local targeting of claim 10, as indicated hereinabove.  Erikawa also teaches the limitation of instant claim 13, that is wherein (Figure 1, element 49; Figure 3, element S4) the local light irradiation module calculates the minimization of the area of light irradiation regions encompassing the entire target area (paragraphs [0049]-[0051] – while the laser light for PDD is applied for confirmation so that an area to be irradiated with the laser light for PDD is within a range of 20 mm or smaller no an irradiated surface, a position of the endoscope insertion part is adjusted) and then sets individual light sources, which are to be supplied with power, based on whether light irradiation regions having a calculated area are irradiated with lights of the individual light sources (paragraphs [0049]-[0052] – after the laser light for PDT is aimed at the lesion part, the laser light source LD3 is driven to emit the laser light for PDT toward the lesion part through the irradiation windows).
Therefore, claim 13 is unpatentable over Erikawa and Weir, et al.

Regarding claim 14, Erikawa, in view of Weir, renders obvious the photodynamic therapy apparatus for local targeting of claim 10, as indicated hereinabove.  Erikawa also teaches the limitation of instant claim 14, that is wherein (Figure 1, element 49; Figure 3) the controller further comprises a light output control module configured to control the output intensity of each of individual light sources, of which the turning on and off is determined (paragraphs [0049]-[0052] – see at least how output laser light for PDD and PDT is turned on and off).
Therefore, claim 14 is unpatentable over Erikawa and Weir, et al.

Regarding claim 17, Erikawa teaches the method of claim 16, comprising: (Figure 1, elements 21 and 63) an image data step of receiving an image in a lighting state to allow the image sensor to convert to the image to image data (paragraph [0047] – The image processing section performs various processing for the captured image signal, which is output from the imaging device and converted into the digital signal, such as white balance correction, gamma correction, outline emphasis, and color correction); (Figure 1, element 65 – control section, i.e., interest area selection) an interest area selection step of outputting the image data, converted from the image in the lighting state, to the monitor (paragraph [0047] – the control section generates an endoscope observation image based on the captured image signal and various information and displays the endoscope observation image on the display device), and (Figure 1, element 49) a local light irradiation step of selecting individual light sources (paragraph [0049]), which are to irradiate the set target area with lights (), and supplying power to the selected individual light sources to emit lights (paragraph [0049]).  Erikawa does not teach the limitations of instant claim 17, that is wherein the method is comprising allowing the input device to select a suspected interest area, and applying the interest area to the image data; a target area setting step of setting the interest area as a target area to be irradiated with lights; a light irradiation region setting step of checking light irradiation regions of individual light sources through the light exit surface of the probe.
Weir teaches a medical device that includes a radiation source assembly having at least two radiation sources, where one or more of the radiation sources is adapted to generate an imaging beam for use in visualization of a scene and one or more of the radiation sources is adapted to generate a therapeutic beam for treatment of a medical condition (title, abstract).  Weir teaches (Figures 10-14) various exemplary images and treatment regions (paragraph [0038]).  Weir teaches (Figure 10, elements 91, 110, 111) that an image of the scene is displayed on a geometry display device and a controller generates a cursor illustrating where the treatment beam will be emitted (paragraph [0038]).  Weir teaches that the aiming beam may be enabled to confirm the point of treatment before enabling the treatment beam (paragraph [0038]).  Weir teaches (Figures 10-15) that all of these functions may be provided in a single multifunction device, such as a touch screen panel, which can accept user input as well as display data of geometric and value types (paragraph [0045]).  Weir teaches that an aiming beam, managed in the same way as the therapeutic beam though at lower power and in a visible wavelength, may help ensure that the treatment is applied where the user intends (paragraph [0025]).  Weir explains how pushbuttons, keyboards, joystick, trackball, or multi-axis devices may be used for specifying geometry inputs (paragraph [0045]).  Weir teaches (Figure 9, element 69) that the teachings of this invention can be implemented in an endoscope (paragraph [0037]).  Weir explains that the invention can be applied to the laser therapy area of photodynamic therapy (PDT) (paragraph [0050]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the input device characteristics of Weir’s photodynamic therapy system into Erikawa’s photodynamic therapy system in order to allow user control of the therapeutic laser beam and to ensure that the treatment is applied where the user intends.  One of ordinary skill in the art would have recognized that Weir’s input devices could be easily integrated into Erikawa’s system, which already includes an input section and display device.  One of ordinary skill in the art would have recognized that the processor of Erikawa’s system performs the image processing for the imaging signal transmitted from the endoscope and generates and supplies an image for the display device, based on instructions from the operation part of the endoscope and/or the input section (paragraph [0031] of Erikawa).  One of ordinary skill in the art would have desired more options for instructions to implement via the input section and would have therefore been motivated to implement the teachings of Weir.  
Therefore, claim 17 is unpatentable over Erikawa and Weir, et al.

Regarding claim 18, Erikawa, in view of Weir, renders obvious the method of claim 17, as indicated hereinabove.  Erikawa also teaches the limitations of instant claim 18, that is wherein (Figure 1, element 57; Figure 3, element S3; Figure 4) in the image data step, a process of receiving a fluorescent image in a dark state to allow the image sensor to convert the fluorescent image to image data is further performed (paragraph [0042], paragraph [0050] – it is checked using fluorescence detection by PDD, as to whether or not there is a lesion part; paragraphs [0053]-[0054]); (Figure 1, element 57) in a fluorescent area setting step, a fluorescent area with predetermined brightness or higher is automatically set from the image data converted from the image in the dark state (paragraphs [0037], [0040], [0042]).  Erikawa does not teach the limitations of instant claim 11, that is wherein in the target area setting step, images, to which the interest area and the fluorescent area are applied, are allowed to overlap each other to set an overlapping area as a target area.
	Weir teaches that a source may provide a diagnostic beam, wherein a diagnostic beam refers to radiation selected for analysis or detection of a disease or other medical condition including, for example, to visualize the presence of (or to activate) a diagnostic marker (paragraph [0024]).  Weir explains that the diagnostic marker could be naturally occurring (e.g., auto or self fluorescence) or introduced as part of the diagnostic procedure (e.g., fluorescent dyes) (paragraph [0024]).  Weir teaches that a treatment region may be automatically recognized using the presence of fluorescence or other marker (paragraph [0047]).  Weir teaches that system can automatically identify a region to be treated by observing, for example, a spectral signature of the fluorescent material (paragraph [0047]).  Weir teaches that the user may then confirm the treatment region and then authorize treatment to proceed (paragraph [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the characteristics of the target area setting module of Weir’s photodynamic therapy system into Erikawa’s photodynamic therapy system in order to better select and mark a disease/lesion region to be irradiated by therapeutic laser light.  One of ordinary skill in the art would have recognized that both Erikawa and Weir discuss the use of fluorescence to image diseased areas of the patient and would have desired to use the fluorescence to help confirm the treatment region (i.e., overlapping interest area and fluorescent area; see paragraph [0047] of Weir).
Therefore, claim 18 is unpatentable over Erikawa and Weir, et al.

Regarding claim 19, Erikawa, in view of Weir, renders obvious the method of claim 17, as indicated hereinabove.  Erikawa also teaches the limitation of instant claim 19, that is wherein (Figure 1, element 49; Figure 3) in the local light irradiation step, individual light sources to be supplied with power are set based on whether the center of a light irradiation region of an individual light source is included in the target area (paragraphs [0049]-[0052] – after the laser light for PDT is aimed at the lesion part, the laser light source LD3 is driven to emit the laser light for PDT toward the lesion part through the irradiation windows).
	Therefore, claim 19 is unpatentable over Erikawa and Weir, et al.

Regarding claim 20, Erikawa, in view of Weir, renders obvious the method of claim 17, as indicated hereinabove.  Erikawa also teaches the limitations of instant claim 20, that is wherein (Figure 1, element 49; Figure 3, element S4) in the local light irradiation step, the minimization of the area of light irradiation regions encompassing the entire target area is calculated (paragraphs [0049]-[0051] – while the laser light for PDD is applied for confirmation so that an area to be irradiated with the laser light for PDD is within a range of 20 mm or smaller no an irradiated surface, a position of the endoscope insertion part is adjusted) and then individual light sources to be supplied with power are set based on whether light irradiation regions having a calculated area are irradiated with lights of the individual light sources (paragraphs [0049]-[0052] – after the laser light for PDT is aimed at the lesion part, the laser light source LD3 is driven to emit the laser light for PDT toward the lesion part through the irradiation windows).
Therefore, claim 20 is unpatentable over Erikawa and Weir, et al.

Regarding claim 21, Erikawa, in view of Weir, renders obvious the method of claim 17, as indicated hereinabove.  Erikawa also teaches the limitation of instant claim 21, that is wherein (Figure 1, element 49; Figure 3) the method is further comprising a light output control step of controlling the output intensity of each of individual light sources, of which the turning on and off is determined (paragraphs [0049]-[0052] – see at least how output laser light for PDD and PDT is turned on and off).
Therefore, claim 21 is unpatentable over Erikawa and Weir, et al.

Allowable Subject Matter
Claims 15 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 15 and 22, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Erikawa, Weir, and Hashimoto) does not teach or render obvious the photodynamic therapy apparatus of method wherein setting the output intensity of an individual light source to be increased when a light irradiation region of the individual light source is included in the target area by 50-100% and setting the output intensity of an individual light source to be reduced when a light irradiation region of the individual light source is included in the target area by 50% or less, the light output control module differently applies the light output intensity according to the degree to which a light irradiation region of an individual light source overlaps the target area.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 15 and 22. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brown, et al. (U.S PGPub No. 2009/0177094) teaches systems and methods for tissue examination, diagnostic, treatment, and/or monitoring.  Kang, et al. (U.S PGPub No. 2010/014516) teaches an apparatus for photodynamic therapy and photodetection.  Kang, et al. (U.S PGPub No. 2011/0270092) teaches a fluorescence detection and photodynamic therapy apparatus.  Bala (U.S PGPub No. 2005/0113641) teaches an endoscope system for providing imaging and intervention therapy.  Maeda (U.S PGPub No. 2019/0275346) teaches a light radiating probe for photodynamic therapy employing an endoscope.  Masahiko (JP 2016021978) teaches an endoscope system for PDT.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792